Citation Nr: 0811560	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a July 31, 2003 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that declined to accept the 
veteran's notice of disagreement with a July 31, 2003 rating 
decision, on the basis that the veteran's notice of 
disagreement was not timely filed.  The veteran perfected a 
timely appeal of the December 2005 determination to the 
Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned.  The 
veteran's testimony on that occasion has been transcribed and 
associated with his claims file.  As described in further 
detail below, the veteran clarified the issues on appeal 
during that hearing.

The issues of entitlement to an initial compensable rating 
for residuals, pilonidal cyst; entitlement to an initial 
compensable rating for sleep apnea; and entitlement to 
service connection for residuals, blood in urine, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran was not provided notice of the July 31, 2003 
rating decision, as it was sent to an address other than his 
current address; VA had previously been made aware of that 
address.

2. The veteran's filed a notice of disagreement in November 
2005.

3. The veteran has clarified the issues he wishes to appeal 
as being entitlement to an initial compensable rating for 
residuals, pilonidal cyst, entitlement to an initial 
compensable rating for sleep apnea, and entitlement to 
service connection for residuals, blood in urine.


CONCLUSION OF LAW

A notice of disagreement with a July 31, 2003 rating 
decision, with respect to the issues of entitlement to an 
initial compensable rating for residuals, pilonidal cyst, 
entitlement to an initial compensable rating for sleep apnea, 
and entitlement to service connection for residuals, blood in 
urine, was timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.103, 20.201, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that a timely notice of disagreement, with 
respect to a July 31, 2003 rating decision, should be deemed 
to have been filed.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes a 
notice of disagreement.  While special wording is not 
required, the notice of disagreement must be in terms which 
can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination becomes final.  The date of mailing the 
letter of notification of the determination is presumed to be 
the same as that letter for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

In the instant case, the record reflects that, at the time 
that his initial claim in July 2001, the veteran indicated 
that his address was in Ft. Dix, New Jersey.  The record also 
reflects that a VA Compensation and Pension Examination was 
ordered for the veteran, and that the RO sent an Address 
Information Request to the Postmaster General, dated in 
November 2001, which requested the current address of the 
veteran, with a notation that the veteran's last address of 
record was in Ft. Dix.  VA Medical Center records, dated in 
March 2003, indicate that the veteran's address had been in 
Ft. Dix until June 2002, and, from September 2003 to the 
present, the veteran's address had been in Mount Holly, New 
Jersey.  A VA Compensation and Pension Exam Inquiry, printed 
on July 21, 2003, notes the veteran's address to be in Mount 
Holly.  All such documentation was contained in the claims 
file as of July 2003.

A July 31, 2003 rating decision from the RO, in part, granted 
the veteran's service connection claims of residuals of 
pilonidal cyst and sleep apnea, both with noncompensable 
ratings, and denied the veteran's claim of entitlement to 
service connection for residuals, blood in urine.  The August 
4, 2003 notice letter of the July 31, 2003 rating decision 
was sent to the veteran's former address in Ft. Dix.  A March 
2004 correspondence from the veteran's accredited 
representative indicates that the veteran's current address 
was in Mount Holly.

In a statement received in November 2005, the veteran 
asserted that he wished to appeal his claims of sinusitis, 
sleep apnea, pilonidal cyst, and depression.  He more broadly 
cited that he wanted an "an Appeal" in January 2006 and 
raised the blood in the urine issue again in a June 2006 
statement.

At his December 2007 Board hearing, the veteran asserted 
that, prior to the July 31, 2003 rating decision, he notified 
VA of his change in address to Mount Holly.  The veteran also 
clarified the issues he wished to appeal as being the 
evaluations of his service-connected cysts and sleep apnea, 
and the issue of entitlement to service connection for 
residuals of blood in urine.

As such, the Board deems the veteran's notice of disagreement 
with the July 31, 2003 rating decision to be timely filed.

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief, and such notice must include the 
necessary procedures and time limits to initiate an appeal of 
the decision.  38 C.F.R. § 3.103.  In the instant case, the 
veteran was not provided notice of the July 31, 2003 
decision, as such notice was not sent to his current address 
at that time.  The lack of such notice was prejudicial to the 
veteran, as he was not properly informed of the disposition 
of his claims, nor the procedures or time limits to initiate 
an appeal of the decision.

The Board notes that it is presumed that government officials 
have properly discharged their official duties.  Clear 
evidence to the contrary is required to rebut this 
"presumption of regularity."  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  The presumption of regularity applies to 
procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

Use of an incorrect address for a claimant constitutes the 
"clear evidence" required to rebut the presumption of 
regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  
However, evidence of a veteran's nonreceipt of a VA decision 
alone does not establish the "clear evidence" needed to 
rebut the presumption of regularity of the mailing.  See 
Ashley, 2 Vet. App. at 309.

Here, VA sent an Address Information Request to the 
Postmaster General, dated in November 2001, requesting the 
current address of the veteran, with a notation that the 
veteran's last address of record was in Ft. Dix.  This 
indicates that VA had knowledge that the veteran's address 
was no longer Ft. Dix.  Also, VA Medical Center records, 
dated in March 2003, indicate that the veteran's address had 
been in Ft. Dix until June 2002, and, from September 2003 to 
the present, the veteran's address had been in Mount Holly.  
Furthermore, a VA Compensation and Pension Exam Inquiry, 
printed on July 21, 2003, notes the veteran's address to be 
at in Mount Holly.  In this regard, the Board notes that all 
of these documents had been associated with the claims folder 
prior to the July 31, 2003 rating decision.  Moreover, within 
one year of the August 4, 2003 notice letter of the July 31, 
2003 rating decision, the veteran's accredited representative 
indicated that the veteran's current address was in Mount 
Holly.  Thus, the Board finds that VA had knowledge of the 
veteran's address change both before the August 4, 2003 
notice letter for the July 31, 2003 rating decision, and that 
VA received notice of such change in address within the one-
year period after the August 4, 2003 letter.  VA's use of the 
incorrect address for the veteran constitutes clear evidence 
that VA has not properly discharged its official duties, and 
thus the presumption of regularity has been rebutted in this 
case.

Therefore, in light of VA's failure to provide adequate 
notice of both the July 31, 2003 decision on his claims, and 
the necessary procedures and time limits to initiate an 
appeal of the decision, the Board deems the veteran's 
November 2005 notice of disagreement to be timely filed.  To 
this extent only, the appeal is granted.  The veteran has 
clarified the issues with which he disagrees and for which he 
wishes to initiate appeal as entitlement to an initial 
compensable rating for residuals, pilonidal cyst; entitlement 
to an initial compensable rating for sleep apnea; and 
entitlement to service connection for residuals, blood in 
urine.  As noted below, further action is necessary before 
the Board can assume jurisdiction over the claims on their 
merits, however.


ORDER

As a notice of disagreement with the July 31, 2003 rating 
decision was timely filed, the issues of entitlement to an 
initial compensable rating for residuals, pilonidal cyst; 
entitlement to an initial compensable rating for sleep apnea; 
and entitlement to service connection for residuals, blood in 
urine, are considered to be on appeal, and,  to this extent 
only, the veteran's appeal is granted.


REMAND

The veteran has timely expressed disagreement with the issues 
of entitlement to an initial compensable rating for 
residuals, pilonidal cyst, entitlement to an initial 
compensable rating for sleep apnea, and entitlement to 
service connection for residuals, blood in urine, which were 
adjudicated in the RO's July 31, 2003 rating decision.  As 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

With respect to the issues of entitlement 
to an initial compensable rating for 
residuals, pilonidal cyst; entitlement to 
an initial compensable rating for sleep 
apnea; and entitlement to service 
connection for residuals, blood in urine, 
the RO should furnish the veteran and his 
representative a Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002).  This issuance should address all 
three claims on their merits and include 
all applicable laws and regulations, 
bearing in mind the date of claim (July 
2001) and the fact that the criteria for 
evaluating skin disorders have been 
revised during the pendency of this 
appeal.  The veteran and his 
representative should clearly be advised 
of the need to file a timely Substantive 
Appeal following the issuance of the 
Statement of the Case if the veteran 
wishes to perfect an appeal from that 
decision.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


